Frederick T. STEED, Petitioner-Appellant,
                                                       v.

                               Frederick HEAD, Warden, Respondent-Appellee.

                                                No. 99-13903.
                                       United States Court of Appeals,

                                               Eleventh Circuit.
                                                July 26, 2000.

Appeal from the United States District Court for the Northern District of Georgia.

Before EDMONDSON and BIRCH, Circuit Judges, and SHAPIRO*, District Judge.
        BIRCH, Circuit Judge:
        Frederick T. Steed appeals the district court's denial of his habeas corpus petition as untimely. Steed
contends that his petition was not time-barred because the statute of limitations is tolled to include the ninety

day period during which he could have petitioned the United States Supreme for certiorari review of the
denial of his state habeas corpus petition. Alternatively, he argues that equitable tolling applies. We affirm
for the reasons that follow.

                                              I. BACKGROUND
        On December 9, 1994, Steed was convicted for armed robbery and sentenced to twenty years'
imprisonment. On February 19, 1996, a Georgia court of appeals affirmed his conviction on direct appeal.

On May 10, 1996, the Georgia Supreme Court denied Steed's petition for writ of certiorari. Steed did not
petition the United States Supreme Court for certiorari review of his direct appeal. On November 6, 1996,
Steed filed a petition for habeas corpus in state court which was denied on March 19, 1997. On May 4, 1998,

the Georgia Supreme Court denied Steed's petition for a certificate of probable cause to appeal the denial of
his petition. Steed did not petition the United States Supreme Court for certiorari review of the denial of his

state habeas corpus petition. On April 20, 1999, Steed filed his petition for habeas corpus in federal court.

The district court adopted a magistrate judge's report and recommendation and denied the petition because

it was time-barred. The district court reasoned that under the plain language of Section 2244(d)(2), "[a]

petition for a writ of certiorari to the United States Supreme Court is not part of the state post-conviction



   *
    Honorable Norma L. Shapiro, U.S. District Judge for the Eastern District of Pennsylvania, sitting by
designation.
process" and does not toll the statute of limitations under Section 2244(d)(2). The court also concluded that

equitable tolling was not appropriate. This appeal followed.
                                                II. DISCUSSION

Standard of Review

         We review de novo the district court's determination that the petition for federal habeas corpus relief

was time-barred under section 2244(d). See Wilcox v. Florida Dept. of Corrections, 158 F.3d 1209, 1211 n.

4 (11th Cir.1998).

         We affirm on the issue of whether the statute of limitations tolling provision in 28 U.S.C. §
2244(d)(2) includes the time for seeking certiorari review by the United States Supreme Court based on

Coates v. Byrd, 211 F.3d 1225 (11th Cir.2000) (holding that "the time during which a petition for writ of

certiorari is pending, or could have been filed, following the denial of collateral relief in the state courts, is
not to be subtracted from the running of time for 28 U.S.C. § 2244(d)(1)").

         Steed contends that the limitations period is subject to equitable tolling because his calculation of
the statute of limitations depended on an interpretation of a novel legal issue and he was required to interpret
Section 2244(d)(2) in the absence of "clear law." We review the district court's determination that equitable

tolling is inapplicable de novo. See Sandvik v. United States, 177 F.3d 1269, 1270-71 (11th Cir.1999); see

also Justice v. United States, 6 F.3d 1474, 1478 (11th Cir.1993).

         Section 2244 is a statute of limitations, not a jurisdictional bar. Therefore, it permits equitable tolling
"when a movant untimely files because of extraordinary circumstances that are both beyond his control and

unavoidable even with diligence." Sandvik, 177 F.3d at 1271. Equitable tolling is an extraordinary remedy

which is typically applied sparingly. See Irwin v. Dept. of Veterans Affairs, 498 U.S. 89, 96, 111 S. Ct. 453,

112 L. Ed. 2d 435 (1990). Mere attorney negligence does not justify equitable tolling. See Sandvik, 177 F.3d

at 1270; see also Justice, 6 F.3d at 1480 (quoting Irwin, 498 U.S. at 96, 111 S. Ct. 453 (" 'principles of

equitable tolling ... do not extend to what is at best a garden variety claim of excusable neglect' ")). An

attorney's miscalculation of the limitations period or mistake is not a basis for equitable tolling. See Harris

v. Hutchinson, 209 F.3d 325, 330-31 (4th Cir.2000) (prisoner seeking federal habeas corpus relief claimed

that he relied on his attorney's misinterpretation of section 2244(d)(1) limitations period); Taliani v. Chrans,

189 F.3d 597, 597-98 (7th Cir.1999) (prisoner seeking federal habeas corpus relief claimed that his attorney

miscalculated section 2244(d)(1) limitations period due to inadequate research). Any miscalculation or
misinterpretation by Steed's attorney in interpreting the plain language of the statute does not constitute an

extraordinary circumstance sufficient to warrant equitable tolling.
                                            III. CONCLUSION

        We conclude that Section 2244(d)(2) does not permit the tolling of the statute of limitations for the

period of time a defendant could have petitioned the United States Supreme Court for certiorari review of the

denial of state habeas corpus relief. Moreover, the record does not support the application of the doctrine of
equitable tolling. Steed's petition for federal habeas corpus relief was time-barred.

        AFFIRMED.